Citation Nr: 0718474	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-21 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss, and if so, entitlement to service connection for 
hearing loss.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from July 1957 to July 1960. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; this 
decision was confirmed in an April 1999 rating decision.  The 
RO notified the veteran of this decision and of his 
procedural and appellate rights in an April 1999 letter, but 
the veteran did not appeal and that decision became final.  

2.  Evidence presented since the April 1999 rating decision 
raises a reasonable possibility of substantiating the 
application for service connection for hearing loss. 

3.  Hearing loss was not manifested during the veteran's 
service or for many years thereafter, nor is the current 
hearing loss otherwise related to service. 


CONCLUSIONS OF LAW

1.  The April 1999 rating decision confirming the denial of 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the April 1999 rating decision is 
new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

3. Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A.       §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The veteran's claim was initially denied in a March 1999 
rating decision and confirmed in an April 1999 rating 
decision.  The RO denied service connection for hearing loss 
as service medical records and separation examinations did 
not show decreased hearing or a diagnosis of hearing loss.  
See generally 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  The 
RO notified the veteran of this decision in March and April 
1999.  The veteran did not file a notice of disagreement.  
Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

In June 2004, the RO received the veteran's claim seeking to 
reopen the matter.  When a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

In the April 1999 confirmed rating decision, the RO 
considered the veteran's service medical records which did 
not show decreased hearing, and 1997 to 1998 Kaiser medical 
treatment records which did not show hearing loss. 

Since the April 1999 rating decision, the veteran has 
submitted a November 2004 VA audiogram, showing right ear 
hearing within normal limits from 250 to 2000 hertz dropping 
to a moderately severe to severe high frequency sensorineural 
hearing loss from 3000 to 8000 hertz, and left ear hearing 
within normal limits from 250 to 1000 hertz with a mild 
sensorineural hearing loss from 1500 to 2000 hertz, then 
dropping to a moderately severe to severe high frequency 
sensorineural hearing loss from 3000 to 8000 hertz.  He also 
submitted a 1996 audiogram, but it does not show any results.  

The veteran also submitted a January 2005 letter from J.H. 
stating that he served with the veteran aboard the U.S. Navy 
Submarine, the U.S.S. Rock.  In January and February 2005 
letters, J.H. and B.C.T. stated that submarine was subject to 
exercises requiring endless hours of snorkeling during which 
a vacuum up to six inches could be encountered which often 
resulted in a painful hyperextension of the eardrum.  
February 2005 letters from C.D.R. and C.W.W. reported that 
the entire crew of the U.S.S. Rock was subject to a vacuum 
while snorkeling.    

Also of record is a May 2005 letter from Dr. M. who stated 
that the veteran had documented high frequency hearing loss 
which could be caused by acoustic trauma typically 
encountered during submarine operation, snorkeling, and 
firing torpedoes and water slugs.

A VA examination was also obtained in March 2006.  The VA 
examiner noted that service medical records contained 10 
normal whisper tests completed between May 1957 and August 
1983, and five pure tone tests from June 1981, May 1980, July 
1977, August 1976, and September 1975.  The examiner reported 
that on audiological examination in September 1975, fifteen 
years after discharge, the veteran had hearing within normal 
limits and on exams from June 1976 to June 1981, the 
veteran's hearing thresholds were better than 20 decibels 
from 500 to 300 KHz with mild to moderate thresholds recorded 
at 4 KHz and 6 KHz.  The examiner also noted that the file 
contained fourteen reports of medical history from 1957 to 
1982 and that the veteran only reported hearing loss in July 
1982, twenty-two years after discharge from active duty.  The 
examiner noted the July 1996 private audiogram showed 
bilateral high frequency hearing loss.  The examiner stated 
that the veteran had hearing within normal limits through 2 
KHz in the right and 1 KHz in the left with bilateral 
sensorineural hearing loss which is mild to severe in the 
left from 2 KHz to 8 KHz and moderate severe to severe in the 
right from 3 KHz to 8 KHz, with excellent speech 
discrimination bilaterally.  The examiner noted that pure 
tone tests document a ratable hearing loss in August 1986, 
but that normal results were recorded as late as September 
1975.  Though the examiner concluded that though the 
configuration of hearing loss was consistent with noise 
exposure, it occurred after September 1975 and as the first 
documentation of hearing loss is in 1982; therefore, it was 
not likely that the hearing loss was related to time spent on 
active duty.

In the present claim, the majority of the evidence including 
the March 2006 VA examination, the letters from individuals 
who served with the veteran, the 1996 & 2004 audiograms, and 
the May 2005 letter from Dr. M. are new, as they were not 
previously submitted.  Additionally, this evidence relates to 
unestablished facts necessary to substantiate the claim - 
namely, that the veteran has current bilateral hearing loss 
and its possible relationship to service.  Thus, the Board 
finds that this evidence raises a reasonable possibility of 
substantiating the claim and the claim is reopened.
 
Service Connection

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
that the veteran will not be prejudiced by the Board's de 
novo review at this time.  The RO decided the claim on a de 
novo basis in April 2006 and issued to the veteran a 
Supplemental Statement of the Case.  See also May 2005 
Statement of the Case.  The veteran has been apprised of 
applicable law and regulations and adequate reasons and bases 
for his claim.  Additionally, he has had ample opportunity to 
submit evidence, argument and testimony on the merits of the 
claim for service connection.  Id. 

Thus, the Board can proceed to adjudicating the veteran's 
service connection claim.  The veteran seeks service 
connection for hearing loss.  In support of his claim, he 
contends that he was in noisy environments for sustained 
periods of time, participated in target practice without ear 
protection, and snorkeled, which caused distortion of the ear 
drum.  He also claims that he was not given a hearing test 
upon discharge.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102 (2006).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
20
65
80
LEFT
0
15
30
65
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  As 
there is evidence of auditory threshold at 3,000 and 4,000 
Hertz of 40 decibels or greater, the Board finds that current 
bilateral hearing loss for VA purposes has been established.  
See 38 C.F.R. § 3.385.  

Nevertheless, a review of the evidence shows that service 
connection for hearing loss is not warranted.  There is no 
evidence of hearing loss during active duty service, to 
include multiple audiological examinations.  Specifically, on 
separation in July 1960, the veteran's hearing was 15/15 in 
both ears.  The first evidence of any hearing loss was in 
1982, twenty-two years after discharge.  The March 2006 VA 
examiner also stated that there was documented evidence of 
normal hearing up to September 1975.  There is no contrary 
evidence in the service medical records or any objective 
evidence thereafter to support a finding that the veteran had 
in-service hearing loss during active duty service.  There is 
also no evidence of hearing loss to a compensable degree 
within a year after service or continuity of symptomatology 
since service.  As previously mentioned, the first complaint 
or evidence of hearing loss is in 1982, more than two decades 
after service. 

The Board finds probative that the first documented medical 
evidence of hearing loss is in 1982, decades after separation 
from service.  With respect to negative evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years is a consideration.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaints].
 
Finally, there is no medical opinion of record relating the 
veteran's current hearing loss to service.  The March 2006 VA 
examiner, after reviewing the veteran's records including 
those for his active duty, active duty for training, and 
inactive duty for training, noted that service medical 
records contained 10 normal whisper tests completed between 
May 1957 and August 1983, and five pure tone tests from June 
1981, May 1980, July 1977, August 1976, and September 1975.  
The examiner reported that on audiological examination in 
September 1975, fifteen years after discharge, the veteran 
had hearing within normal limits and that the veteran only 
reported hearing loss in July 1982, twenty-two years after 
discharge from active duty.  The examiner concluded that the 
configuration of hearing loss was consistent with noise 
exposure, but it occurred after September 1975.  Because the 
first documentation of hearing loss is in 1982, it was not 
likely that the hearing loss was related to time spent on 
active duty.  As there is no etiological opinion connecting 
the current hearing loss to active duty, service connection 
is not warranted.

The Board notes the May 2005 letter from Dr. M. stating that 
the veteran had documented high frequency hearing loss which 
could be caused by acoustic trauma typically encountered 
during submarine operation, snorkeling, and firing torpedoes 
and water slugs.  However, it appears that Dr. M.'s 
conclusion was based on the veteran's recitation of his 
medical history of hearing loss in service which was 
unsupported by any contemporaneous or near contemporaneous 
medical evidence or recorded history in the record.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999), see also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Thus, the Board finds that Dr. 
M.'s medical opinion is inadequate when, as in this case, it 
is unsupported by any medical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
contrast, the March 2006 VA examiner reviewed the claims 
file, including all service medical records, and offered a 
rational and conclusion for his findings.  Specifically, the 
VA examiner noted that the veteran had normal hearing upon 
discharge and there was no ratable hearing loss until 1986.  
Therefore, the Board finds the opinion of the March 2006 VA 
examiner to be highly probative as to whether the hearing 
loss is related to service, as it was supported with evidence 
from the record.  Owens v. Brown, 7 Vet. App. 429 (1995) 
(Opinions offered by examiners based on a review of all the 
evidence on file is considered to be an important factor in 
reaching an informed opinion, whereas opinions based on 
assumptions not supported by the service medical records or 
other objective medical evidence is of little probative 
value).  

In this case, there is no evidence of any in-service hearing 
loss, hearing loss to a compensable degree within a year 
after service, continuity of symptomatology since service, or 
a medical nexus relating the veteran's current hearing loss 
to service.  Thus, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. v. West, 12 Vet. App. 341, 346 (1999).

The veteran also notes the opinions of J.H., B.C.T., C.D.R., 
and C.W.W., which all essentially state that the veteran was 
subject to a vacuum while snorkeling and that endless hours 
of snorkeling often resulted in a painful hyperextension of 
the eardrum.  While these individuals are competent to report 
on the symptoms they experienced in-service, they are not 
competent to report on whether or not snorkeling caused the 
veteran's current hearing loss.  This determination is not a 
matter for individuals without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
these statements are of little or no probative value in this 
regard, whereas the VA examiner's statement is of great 
probative value.  In rendering his medical opinion, the VA 
examiner reviewed the veteran's service medical records, 
contentions on appeal, and clinical findings.  Thereafter, he 
rendered an independent, probative medical opinion, which is 
consistent with the objective evidence of record.
    
The Board recognizes the veteran's belief that the hearing 
loss is due to his experience in service.  Nevertheless, in 
this case, the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
hearing loss and his active military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has reviewed the evidence and finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  The doctrine of 
reasonable doubt has been considered but as a preponderance 
of the evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2004 letter, which 
was sent prior to the November 2004 rating decision.  The 
letter notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in a March 2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for hearing loss that were 
found insufficient in the previous denial.  In the present 
case, the veteran was notified as to what type of evidence 
was necessary to reopen the claim in the August 2004 letter.  
Specifically, the veteran was notified of what constituted 
new and material evidence, and that service connection for 
hearing loss was denied in the March and April 1999 rating 
decisions because there was no evidence of hearing loss in 
service and no evidence of a current hearing loss disability.  
The record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA, to include the provisions of Kent, 
have been satisfied.  Moreover, because the claim has been 
reopened, the veteran has not been prejudiced in this regard.

The VA has obtained all relevant, identified, and available 
evidence.  There is a VA medical opinion of record with 
respect to the claim of service connection for hearing loss.  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran. 


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is reopened.

Service connection for hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


